 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                         No. 6:18-MJ-0059-JDP
11                       Plaintiff,
12            v.                                        STIPULATION TO VACATE TRIAL DATE;
                                                        AND ORDER THEREON
13    MICHAEL KESSLER,
14                       Defendant.
15

16

17

18           IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

19   National Park Service, and Defendant Michael Kessler, by and through his attorney of record,

20   Assistant Federal Defender Timothy Zindel, that the trial date in the above-captioned matter set

21   for February 6, 2019 be vacated. The parties have reached a resolution wherein the Government

22   will dismiss the pending criminal complaint and issue Mr. Kessler a bailable citation for violation

23   of 36 Code of Federal Regulations 2.10(b)(10) - camping outside a designated area. Mr. Kessler

24   will pay a $280 total collateral ($250 fine plus $30 processing fee) within 30 days of receipt of

25   the citation.

26           Dated: January 22, 2019                       /S/ Susan St. Vincent
27                                                         Susan St. Vincent
                                                           Legal Officer
28                                                         Yosemite National Park
                                                       1
1
              Dated: January 22, 2019                       /S/ Tim Zindel
2                                                           Timothy Zindel
3                                                           Assistant Federal Defender
                                                            Attorney for Michael Kessler
4

5
                                            ORDER
6

7             The court accepts the above stipulation and adopts its terms as the order of this court.

8    Accordingly, the February 6, 2019, trial date in the matter of United States. v. Kessler, Case No.

9    6:18-MJ-0059-JDP, is vacated.
10

11   IT IS SO ORDERED.

12
     Dated:      January 23, 2019
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                                            U.S. v. Kessler
                                                                                               Stipulation
                                                                                                    Page 2
